Opinion by
Judge Lindsay-:
A person indicted for keeping a tippling house, and acquitted thereof, may on the same trial be found guilty of retailing or selling Spirituous liquors within one mile of a church or other place of public worship during divine service, if the evidence shall authorize such conviction. Secs. 5 and 8, Art. 25, Chap. 29, Gen. Stat.
But in such a case he cannot be convicted and punished for more than one of the inferior offenses. In this case the appellant, under an indictment charging the single offense of keeping a tippling house, has been convicted and fined for twenty-five acts of retail*116ing. The fine assessed is more than double as much as it would have been had he been found guilty of the highest grade of the major offense. The statutes will not admit of a construction leading to such a result.

B. D. Lacy, for appellant.


Moss, for appellee.

The instructions of the court authorized the finding of the jury. For the reasons stated they are erroneous and misleading. Judgment reversed and cause remanded for further proceedings not inconsistent with this opinion.